Tannenwald, J., dissenting: I would add only one thought to Judge Dawson’s dissent, with which I heartily concur. It may well be that the primary purpose test, impregnated as it has become with the element of subjectivity, provides a haven for the skillful liar. But we are not bereft of talent for determining truth from falsehood — a process which forms the daily grist of judicial life. In any event, we are faced with a condition and not a theory. Against the existing background, if there is to be discrimination among different professions, it should be founded upon specific legislative rather than creeping judicial action. Indeed, it seems to me that the majority decision makes intervention by the Congress mandatory. I would hope that such intervention would result in a searching examination of how far our tax laws should be utilized to implement our national policy to encourage education. Cf. Elmer L. Reese, Jr., 45 T.C. 407 (1966). Perhaps out of such an examination, the Congress will evolve more precise standards which will enable us in the future to avoid the difficulty in which we now find ourselves. Forrester, Fay, JJ., agree with this dissent.